United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0489
Issued: January 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On January 3, 2019 appellant, through counsel, filed a timely appeal from a December 6,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include a left knee condition causally related to the accepted November 20, 2017
employment injury.
FACTUAL HISTORY
On November 20, 2017 appellant, then a 33-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on November 20, 2017 she was bitten by a dog on the right
lower leg while in the performance of duty.
Appellant was initially treated in urgent care. In a November 20, 2017 report, Julie
Megaro, a nurse practitioner, indicated that appellant was treated for a dog bite of the right lower
leg that occurred while at work. She diagnosed puncture wound of the right lower leg and dog
bite. Ms. Megaro completed a duty status report (Form CA-17) which recommended that appellant
work limited duty.
In a November 22, 2017 urgent care report, Dr. Edward J. Downs, a Board-certified
emergency physician, related appellant’s complaints of continued throbbing and pain in her right
leg after a dog bite at work on November 20, 2017. He diagnosed puncture wound of the right
lower leg, dog bite, and open wound of the leg. In a Form CA-17, Dr. Downs indicated that
appellant could return to work with restrictions.
In a November 24, 2017 urgent care report, Ms. Megaro related that appellant’s leg was
still throbbing and painful. She provided examination findings and diagnosed right lower leg
puncture wound and dog bite.
In a November 29, 2017 urgent care report and Form CA-17, Dr. N. Michael Baddar,
Board-certified in preventive medicine, noted the November 20, 2017 dog bite injury at work.
Examination of appellant’s lower extremities revealed no weakness or tenderness and normal
range of motion of both her ankles and feet. Dr. Baddar diagnosed puncture wound of the right
leg and dog bite. He recommended that appellant work full duty.
In a December 16, 2017 urgent care report and Form CA-17, Dr. Gregory Pierce, a Boardcertified family physician, noted appellant’s complaints of pain and discomfort in her left knee.
He reported examination findings of tenderness to palpation of the anterior aspect of the left knee
and no crepitus, no joint space effusion, and no tenderness in the medial or lateral joint space. In
the Form CA-17, Dr. Pierce noted a November 27, 2017 date of injury and described a history of
injury of fall after a dog bite. He diagnosed left knee sprain.
On December 17, 2017 appellant stopped work and began to file claims for wage-loss
compensation (CA-7 forms) beginning December 17, 2017.
In a December 27, 2017 report, Dr. Thomas S. Barros II, a Board-certified pediatrician,
indicated that appellant was seen for follow-up of left knee strain. He reported left knee
examination findings of mild tenderness to palpation and diagnosed left knee sprain.

2

In a January 2, 2018 progress note, Dr. Michael E. Higgins, a Board-certified orthopedic
surgeon, noted appellant’s complaints of left knee pain. He recounted that in November appellant
was delivering mail when she was attacked by a dog, bitten on the right shin, and fell down on
both knees. Dr. Higgins related that appellant had complained of persistent left knee pain with
episodic swelling and buckling since the incident. Upon examination of appellant’s left knee, he
observed tenderness over the joint line and mild-to-moderate crepitus with knee flexion.
Dr. Higgins assessed left knee tear of medial meniscus, left knee sprain, left knee pain, and dog
bite. He completed a work status note, which recommended that appellant work sedentary duty
until January 12, 2018.
In a January 8, 2018 progress note, Dr. Higgins reported impressions of left knee pain and
left knee sprain of the medial collateral ligament.
A January 8, 2018 left knee magnetic resonance imaging (MRI) scan revealed a
longitudinal tear at the anterior horn of the lateral meniscus and horizontal tear extending to the
inferior surface of the posterior horn lateral meniscus, mild-to-moderate lateral compartment
osteoarthritis, mild semimembranous bursitis, and no evidence of medial meniscus or ligament
tear.
On January 9, 2018 appellant provided a handwritten statement. She related that on
November 20, 2017 she was delivering mail on her route when a Rottweiler ran out a front door
and jumped on top of her. Appellant indicated that she fell backwards and the dog bit her right
leg. She alleged that the way that she fell backwards she also injured her left knee.
In a January 12, 2018 progress report, Dr. Higgins indicated that he discussed appellant’s
MRI scan findings and explained to her that she had a meniscal tear, which was causing mechanical
symptoms. He described that on November 2017 appellant was attacked by a dog when delivering
mail and fell down on both knees. Dr. Higgins related that appellant had complained of persistent
pain with episodic swelling and buckling in the left knee since that injury. Examination of
appellant’s left knee revealed tenderness over the joint line and mild-to-moderate crepitus.
Dr. Higgins reported impressions of right knee peripheral tear of the lateral meniscus, left knee
tear of the medial meniscus, left knee sprain, and dog bite.
By decision dated January 30, 2018, OWCP accepted appellant’s claim for a right lower
leg dog bite.
In a separate letter of even date, OWCP informed appellant that the evidence of record was
insufficient to establish that she sustained a possible consequential left knee sprain causally related
to the November 20, 2017 employment injury. It advised her of the type of factual and medical
evidence needed to establish her claim. OWCP afforded appellant 30 days to submit the necessary
evidence.
By decision dated April 19, 2018, OWCP denied expansion of appellant’s claim to include
a left knee injury. It found that the evidence submitted was insufficient to establish that appellant
sustained a left knee condition as a result of the November 20, 2017 employment injury.
On May 2, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. A hearing was held on October 3, 2018.
3

OWCP subsequently received a March 13, 2018 addendum to Dr. Higgins’ January 12,
2018 report, wherein he opined that appellant’s left knee meniscal tear was a direct result of her
work-related injury on November 20, 2017 when she was attacked by a dog and fell.
Appellant submitted emergency department records dated February 17, 2018 by
Dr. Carty E. Beck, Board-certified in emergency medicine. Dr. Beck indicated that appellant was
treated in the emergency department for left knee pain that she attributed to a work injury. She
reviewed appellant’s history and noted left knee examination findings of tenderness to the lateral
aspect and valgus deformity. Dr. Beck diagnosed chronic left knee pain.
OWCP received a handwritten statement by appellant dated November 20, 2017.
Appellant recounted that that day around 3:45 p.m. she was on her route when a dog ran out the
front door and jumped on her. She indicated that she had a dog bite on her right leg, but both of
her knees hurt from falling on them.
By decision dated December 6, 2018, an OWCP hearing representative affirmed the
April 19, 2018 decision. She found that appellant had not established a left knee condition causally
related to the November 20, 2017 employment injury.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.3
The medical evidence required to establish causal relationship between a specific
condition, as well as any attendant disability claimed, and the employment injury, is rationalized
medical opinion evidence.4 A physician’s opinion on whether there is causal relationship between
the diagnosed condition and the implicated employment factor(s) must be based on a complete
factual and medical background. Additionally, the opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5

3

W.L., Docket No. 17-1965 (issued September 12, 2018); V.B., Docket No. 12-0599 (issued October 2, 2012);
Jaja K. Asaramo, 55 ECAB 200 (2004).
4

T.C., Docket No. 19-1043 (issued November 8, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB
465 (2004).
5
E.J., Docket No. 09-1481 (issued February 19, 2010); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345 (1989).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include a left knee condition causally related to the accepted November 20, 2017
employment injury.
In support of her claim, appellant submitted a series of urgent care examination reports. In
a November 22, 2017 report, Dr. Edwards recounted that on November 20, 2017 appellant had a
dog bite on her right lower leg and provided examination findings. He diagnosed dog bite,
puncture wound of the right lower leg, and open wound of the leg. Dr. Edwards, however, did not
mention left knee symptoms or offer a left knee diagnosis. Likewise, in a November 29, 2017
report, Dr. Baddar only diagnosed puncture wound of the right leg and dog bite. These reports,
therefore, are insufficient to establish appellant’s claim for a left knee injury causally related to the
November 20, 2017 employment incident as they do not contain a description or diagnosis of a
left knee injury.
In progress reports dated January 2 to 12, 2018, Dr. Higgins noted appellant’s complaints
of left knee pain. He described that in November 2017 appellant was working as a letter carrier
when she was attacked by a dog, bitten on her right leg, and fell down on both knees. Examination
of appellant’s left knee revealed tenderness over the joint line and mild-to-moderate crepitus.
Dr. Higgins reported impressions of right knee peripheral tear of the lateral meniscus, left knee
tear of medial meniscus, left knee sprain, left knee pain, and dog bite. In a March 13, 2018
addendum to the January 12, 2018 report, he opined that appellant’s left knee meniscal tear was a
direct result of her work-related injury on November 20, 2017 when she was attacked by a dog
and fell. Although Dr. Higgins provided an opinion on causal relationship, he provided no
supporting medical rationale explaining how appellant’s left knee condition had been caused by
the accepted November 20, 2017 employment injury. A medical report is of limited probative
value on the issue of causal relationship if it contains a conclusion regarding causal relationship
which is unsupported by medical rationale.6 Thus, the medical evidence of record is insufficient
to establish that appellant sustained a left knee injury due to the accepted November 20, 2017
employment incident.
Appellant also submitted additional urgent care and emergency department reports,
including a December 16, 2017 report by Dr. Pierce, a December 27, 2017 report by Dr. Barros,
and a February 17, 2018 report by Dr. Beck. The reports noted diagnoses of left knee sprain and
left knee pain. None of these physicians, however, offered an opinion as to the cause of the
diagnosed left knee conditions. Medical evidence that does not offer an opinion on the cause of
an employee’s condition is of no probative value on the issue of causal relationship.7 These
reports, therefore, are insufficient to meet appellant’s burden of proof regarding expansion of her

6

See V.T., Docket No. 18-0881 (issued November 19, 2018); T.M., Docket No. 08-0975 (February 6, 2009); S.E.,
Docket No. 08-2214 (issued May 6, 2009).
7

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

claim.8 Likewise, the January 8, 2018 left knee MRI scan also failed to establish appellant’s claim
as diagnostic tests do not provide an opinion on causal relationship and thus, lack probative value.9
The November 20 and 24, 2017 urgent care reports by Ms. Megaro, a nurse practitioner,
are also of no probative value because nurse practitioners are not considered physicians as defined
under FECA.10 These reports, therefore, are insufficient to establish appellant’s claim.
The Board finds that appellant has not submitted the necessary rationalized medical
evidence to support her claim that she sustained an additional left knee condition causally related
to the accepted November 20, 2017 employment injury. Therefore, appellant has not met her
burden of proof to establish her claim.
On appeal counsel argues that OWCP failed to adjudicate the claim with the proper
standard of causation, failed to give due deference to the findings of the attending physician, and
failed to follow the procedural manual. As discussed above, none of the medical reports appellant
submitted contained a rationalized opinion establishing causal relationship between the accepted
November 20, 2017 employment incident and a left knee condition. Furthermore, OWCP properly
followed its procedures in denying appellant’s claim. Thus, the Board finds that appellant has not
met her burden of proof with respect to her claim for expansion of the accepted conditions.11
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include a left knee condition causally related to the accepted November 20, 2017
employment injury.

8

See P.M., Docket No. 18-0287 (issued October 11, 2018).

9

See A.B., Docket No. 17-0301 (issued May 19, 2017).

10

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants,
nurses, and physical therapists are not competent to render a medical opinion under FECA). 5 U.S.C. § 8101(2); 20
C.F.R. § 10.5(t). George H. Clark, 56 ECAB 162 (2004) (physician assistant),
11
See E.B., Docket No. 17-1497 (issued March 19, 2019); see also T.F., Docket No. 17-0645 (issued
August 15, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the December 6, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 13, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

7

